DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A Replacement Sheet for Fig. 2 was received on June 21, 2021. This drawing is acceptable.  The Drawing Objection is withdrawn.

Specification
The Amendment to the Specification is acceptable and will be entered.
Response to Arguments
Applicant’s arguments, see pages 16-17, filed June 21, 2021, with respect to Claims 11-21 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 11-21 has been withdrawn. 
Applicant’s arguments, see pages 17-22, filed June 21, 2021, with respect to Claims 1-21 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-21 have been withdrawn. 



Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses vacuum lifter devices that include an upper chassis joined to a substantially lower suction plate and an airflow suction system for conveying vacuum pressure to the suction plate, wherein the lower suction plate provides a downwardly oriented and substantially planar suction lifting surface that includes a plurality of laterally adjacent portions with each of these portions having a plurality of orifices through which air is drawn to create a suction lifting pressure (e.g., see Regan et al., US 2013/0129464, Figs. 16-18; and Baan et al., US 5,971,454 (Figs. 1-5).  However, these references fail to teach the combination of, inter alia:
A.	The lower side of the chassis comprising a plurality of downwardly-concave recesses/air chambers that are sealed/air-isolated from each other and that convey the vacuum air pressure from an air outlet connected to a vacuum source to the plurality of laterally adjacent portions of the suction plate, each recess/air chamber corresponding to one of the laterally adjacent portions of the suction plate; 

AND
B1.	At least one airflow manifold located in the chassis recesses, the at least one manifold having a plurality of branched ends that convey the vacuum air 

OR

B2. 	the lower suction plate comprising a lower side, upper side and a substantially hollow interior between the lower and upper sides, the upper side of the suction plate being affixed to the chassis; and each of the laterally adjacent portions of the suction plate has a portion that extends laterally away from a corresponding one of the air chambers (see Claim 11).
As described by Applicant in their June 21, 2021 Remarks, the combination of Regan and Brown fails to teach the combination of A +B1, while the combination of Regan and Cathers fails to teach the combination of A + B2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,971,454.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652